Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator door engagement device of the claimed invention comprises all the limitation of claim 1, specifically, the door engagement device provided in one of a car and landing door configured to engage with an engaged part provided in the remaining one of the landing and car door to transmit driving force, the engagement device comprising a first link member together constituting with a first member parallel link mechanism to enable the first member to be pivotally movable, a second link member constituting together with a second member parallel link mechanism configured to enable the second member to be pivotally movable, a first roller arranged in the first member to have its circumference facing the engaged part and a second roller arranged in the second member to have its circumference facing the engaged part that is not taught, suggested, nor obvious over prior arts of record.
JPH 08-245143 to Kimura teaches a door engagement device comprising a first link member and a second link member and a first and second roller provided on one of a car and a landing door and coming into engagement with an engaged member on the other one of a landing and car door but does not teach a first member parallel link mechanism nor teach a second member parallel link mechanism. 
CN 105438941 to Sheng teaches a door engagement device comprising a first link member, a first member parallel link mechanism, a second link member, and a second member parallel link member on a first of a car and landing door to engage an engaged part on the other of the landing and car door but does not teach a first and second roller arranged on the first link member and the second link member, respectively. 
CN 104760871 to Deng teaches a door engagement device comprising a first link member, a first member parallel link mechanism, a second link member, and a second member parallel link member on a first of a car and landing door to engage an engaged part on the other of the landing and car door but does not teach a first and second roller arranged on the first link member and the second link member, respectively.
WO 2015/008386 to Kitazawa teaches a door engagement device comprising a first link member, a first member parallel link mechanism, a second link member, and a second member parallel link member on a first of a car and landing door to engage an engaged part on the other of the landing and car door but does not teach a first and second roller arranged on the first link member and the second link member, respectively.
WO 2018/138896 to Ishitsuka et al teaches a door engagement device comprising a first link member, a first member parallel link mechanism, a second link member, and a second member parallel link member on a first of a car and landing door to engage an engaged part on the other of the landing and car door but does not teach a first and second roller arranged on the first link member and the second link member, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654